If there is no means to come at the relief, then it is not due, then there is no consideration, and the action fails. But here a distress shall be intended. Avowry, 124; 3 H., 4, 7; 8 R., 2, title Relief. *Page 724 
This case differs from that of a heriot custom, for there the property vests in the lord presently, and if any stranger takes it before him he shall have trespass, as a parson shall have for tithes set out, if a stranger takes them. The case of the court, 10 Rep., 14 H., 4, e contra. But here the custom and the tenure are jumbled up together; and in this case distress shall be understood, for both.
Judgment for the plaintiff. Antea, pp. 655, 694; Jones, 132; Bendl., 180; 3 Bulstr., 323; Roll., 370.